Citation Nr: 1736967	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-03 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.
This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that although the Veteran's appeal was certified to the Board, the Veteran's substantive appeal, VA form 9, was filed in February 2013, more than 60 days after the issuance of the October 2012 statement of the case and more than one year after the issuance of the April 2010 rating decision being appealed.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.302 (2016).  Consequently, the substantive appeal was untimely.  Appeal certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, when, as here, VA takes actions leading the Veteran to believe his appeal was perfected, it waives any objection to an untimely substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Although not clear from the record, it may be that the RO chose to accept the Veteran's testimony before a Decision Review Officer within 60 days of the statement of the case as equivalent to his appeal.  Accordingly, the Board has taken jurisdiction over the claim on appeal.

In the August 2017 Motion to Remand for Videoconference Hearing, the Veteran's representative stated that this case has been advanced on the docket by the Board.  The Veteran has never filed  with the Board a motion for advancement on the docket containing sufficient explanation pursuant to 38 C.F.R. § 20.900(c) (2016) to warrant advancement on the docket.  Thus, the representative's statement was made in error, and there is no basis upon which to grant advancement of this case on the docket. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.





REMAND

The Veteran has not previously had a hearing before the Board on the issue of service connection for sleep apnea.  When the Veteran filed his substantive appeal, VA form 9, he requested a videoconference hearing.  Further, the April 2015 VA form 8, Certification of Appeal, notes that a Board videoconference hearing was requested.  To date, no hearing has been scheduled.  Because the RO schedules videoconference hearings, a remand of the issue on appeal to the RO is warranted to schedule the Veteran for a Board videoconference hearing.  Accordingly, the case is REMANDED for the following action:

Schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C. The RO should notify the Veteran and the representative (DAV for this claim) of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

